

116 S3491 IS: Job Protection for Quarantined Individuals Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3491IN THE SENATE OF THE UNITED STATESMarch 12, 2020Ms. Smith (for herself, Mrs. Gillibrand, Mr. Bennet, Mr. Van Hollen, Mrs. Feinstein, Mr. Casey, Mr. Kaine, Mr. Sanders, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit adverse employment actions against quarantined or isolated individuals, and for other purposes. 1.Short titleThis Act may be cited as the Job Protection for Quarantined Individuals Act of 2020.2.Prohibition on adverse employment actions against quarantined or isolated individuals(a)In generalAn employer shall not discharge, discipline, threaten, or penalize an employee of the employer, or otherwise discriminate in the work terms, conditions, location, or privileges of the employee, because the employee—(1)has been, or is, in isolation or quarantine; or(2)has responsibility for the care of a family member in isolation or quarantine, regardless of whether such employee has assumed responsibility for all or a portion of such care voluntarily, by contract, or by agreement.(b)Enforcement authority(1)Investigative authority(A)In generalTo ensure compliance with the provisions of subsection (a) or any order issued under this section, the Secretary shall have the investigative authority provided under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)), with respect to employers, employees, and other individuals affected.(B)Subpoena authorityFor the purposes of any investigation provided for in this paragraph, the Secretary shall have the subpoena authority provided for under section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209).(2)Civil action by employees or individuals(A)Right of actionAn action to recover the damages or equitable relief prescribed in subparagraph (B) may be maintained against any employer in any Federal or State court of competent jurisdiction by one or more employees or individuals or their representative for and on behalf of—(i)the employees or individuals; or(ii)the employees or individuals and others similarly situated.(B)LiabilityAny employer who violates subsection (a) shall be liable to any employee or individual affected—(i)for damages equal to—(I)the amount of—(aa)any wages, salary, employment benefits, or other compensation denied or lost by reason of the violation; or(bb)in a case in which wages, salary, employment benefits, or other compensation have not been denied or lost, any actual monetary losses sustained as a direct result of the violation;(II)the interest on the amount described in subclause (I) calculated at the prevailing rate; and(III)an additional amount as liquidated damages; and (ii)for such equitable relief as may be appropriate, including employment, reinstatement, and promotion. (C)Fees and costsThe court in an action under this paragraph shall, in addition to any judgment awarded to the plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees, and other costs of the action to be paid by the defendant.(3)Action by the Secretary(A)Administrative actionThe Secretary shall receive, investigate, and attempt to resolve complaints of violations of subsection (a) in the same manner that the Secretary receives, investigates, and attempts to resolve complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207).(B)Civil actionThe Secretary may bring an action in any court of competent jurisdiction to recover the damages described in paragraph (2)(B)(i).(C)Sums recoveredAny sums recovered by the Secretary pursuant to subparagraph (B) shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each employee or individual affected. Any such sums not paid to an employee or individual affected because of inability to do so within a period of 3 years shall be deposited into the Treasury of the United States as miscellaneous receipts.(4)Limitation(A)In generalAn action may be brought under paragraph (2), (3), or (5) not later than 2 years after the date of the last event constituting the alleged violation for which the action is brought.(B)CommencementIn determining when an action is commenced under paragraph (2), (3), or (5) for the purposes of this paragraph, it shall be considered to be commenced on the date when the complaint is filed.(5)Action for injunction by SecretaryThe district courts of the United States shall have jurisdiction, for cause shown, in an action brought by the Secretary—(A)to restrain violations of subsection (a), including the restraint of any withholding of payment of wages, salary, employment benefits, or other compensation, plus interest, found by the court to be due to employees under this section; or(B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion.(6)Solicitor of LaborThe Solicitor of Labor may appear for and represent the Secretary on any litigation brought under paragraph (3) or (5).(c)DefinitionsIn this section:(1)FMLA definitionsThe terms parent, son or daughter, spouse, and covered servicemember have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).(2)Any other individual related by blood or affinity whose close association is the equivalent of a family relationshipThe term any other individual related by blood or affinity whose close association is the equivalent of a family relationship, used with respect to an employee, means any person with whom the employee has a significant personal bond that is or is like a family relationship, regardless of biological or legal relationship. (3)Domestic partnerThe term domestic partner, used with respect to an employee, means—(A)the person recognized as the domestic partner of the employee under any domestic partnership or civil union law of a State or political subdivision of a State; or(B)in the case of an unmarried employee, an unmarried adult person who is in a committed, personal relationship with the employee, is not a domestic partner as described in subparagraph (A) to or in such a relationship with any other person, and who is designated to the employer by such employee as that employee’s domestic partner. (4)EmployerThe term employer means a person engaged in an industry affecting commerce.(5)Family memberThe term family member means—(A)a spouse or domestic partner, son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece; or(B)the next of kin of a covered servicemember, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the covered servicemember. (6)GrandchildThe term grandchild means the son or daughter of an employee’s son or daughter.(7)GrandparentThe term grandparent means a parent of a parent of an employee.(8)Isolation or quarantineThe term isolation or quarantine, with respect to an individual, means isolation or quarantine because of—(A)a quarantine order under section 361 of the Public Health Service Act (42 U.S.C. 264);(B)an order or directive of a State, local, or Tribal government;(C)an order of a Federal, State, or Tribal court; (D)a written recommendation of a State, local, or Tribal official that the individual enter isolation or quarantine; or(E) voluntary health monitoring, which occurs when an individual does not have symptoms but is believed to have been exposed to someone who is sick based on guidance issued by the Centers for Disease Control and Prevention or the applicable State, local, or Tribal health department.(9)Nephew; nieceThe terms nephew and niece, used with respect to an employee, mean a son or daughter of the employee's sibling.(10)Parent-in-lawThe term parent-in-law means a parent of the spouse or domestic partner of an employee.(11)SiblingThe term sibling means any person who is a son or daughter of an employee’s parent (other than the employee).(12)Son-in-law; daughter-in-lawThe terms son-in-law and daughter-in-law, used with respect to an employee, mean any person who is a spouse or domestic partner of a son or daughter, as the case may be, of the employee.(13)Uncle; auntThe terms uncle and aunt, used with respect to an employee, mean the son or daughter, as the case may be, of the employee's grandparent (other than the employee's parent).(d)Rule of constructionNothing in this section shall be construed to alter the sick leave or sick pay terms of any employment relationship or require payment of wages for hours not worked.